 


113 HR 5366 IH: National Historic Vehicle Register Act of 2014
U.S. House of Representatives
2014-07-31
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I 
113th CONGRESS
2d Session
H. R. 5366 
IN THE HOUSE OF REPRESENTATIVES 
 
July 31, 2014 
Mr. Peters of Michigan (for himself and Mr. Campbell) introduced the following bill; which was referred to the Committee on Natural Resources
 
A BILL 
To establish a program to accurately document vehicles that were significant in the history of the United States, and for other purposes. 
 
 
1.Short titleThis Act may be cited as the National Historic Vehicle Register Act of 2014. 
2.National Register of Historic Vehicles 
(a)In generalThe Secretary of the Interior, acting through the Director of the National Park Service, is authorized to expand and maintain a National Historic Vehicle Register composed of the following: 
(1)A narrative describing each historic vehicle and its significance. 
(2)A photographic record of the historic vehicle. 
(3)Line drawings or engineering drawings of the historic vehicle. 
(b)CoordinationThe Secretary of the Interior, acting through the Director of the National Park Service, shall coordinate with the Historic Vehicle Association in order to invite individual, institutional, and other owners of historic vehicles to participate in the National Historic Vehicle Register. 
(c)LocationThe National Register of Historic Vehicles shall be archived in the Library of Congress. 
3.Criteria for historic vehiclesThe Secretary of the Interior, acting through the Director of the National Park Service, shall develop criteria for historic vehicles. Vehicles, motorcycles, trucks, and commercial vehicles may be considered historic vehicles for the purposes of this Act. When developing criteria under this section, the Secretary shall consider the following: 
(1)Associative Value—EventA vehicle associated with an event or events that are important in automotive or United States history. 
(2)Associative Value—PersonA vehicle associated with the lives of significant persons in automotive or United States history. 
(3)Design or Construction ValueA vehicle that is distinctive based on design, engineering, craftsmanship, or aesthetic value. 
(4)Informational ValueA vehicle of a particular type that was the first or last produced or is among the most well-preserved or authentically restored examples. 
4.ClarificationNothing in this Act shall— 
(1)supersede Federal, State, or local environmental or air quality standards related to the operation of motor vehicles and historic vehicles;  
(2)violate the privacy of the owner of a historic vehicle; or 
(3)require that a historic vehicle be documented without the consent of the owner. 
 
